SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1243
CA 15-02079
PRESENT: PERADOTTO, J.P., CARNI, CURRAN, TROUTMAN, AND SCUDDER, JJ.


WILLIAM E. HAMILTON, PLAINTIFF-APPELLANT,

                      V                                             ORDER

BOARD OF EDUCATION OF JORDAN-ELBRIDGE CENTRAL
SCHOOL DISTRICT, MARY L. ALLEY, DIANA M. FOOTE,
JEANNE E. PIEKLIK, PENNY L. FEENEY, CONSTANCE E.
DRAKE, SUSAN A. GORTON, PAULA L. VANMINOS,
LAWRENCE J. ZACHER, JAMES R. FROIO, DANNY L.
MEVEC, ALICIA A. MATTIE AND MARY MADONNA,
DEFENDANTS-RESPONDENTS.


O’HARA, O’CONNELL & CIOTOLI, FAYETTEVILLE (STEPHEN CIOTOLI OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

BOND, SCHOENECK & KING, PLLC, SYRACUSE (BRIAN J. BUTLER OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS BOARD OF EDUCATION OF JORDAN-ELBRIDGE
CENTRAL SCHOOL DISTRICT, MARY L. ALLEY, DIANA M. FOOTE, JEANNE E.
PIEKLIK, PENNY L. FEENEY, CONSTANCE E. DRAKE, SUSAN A. GORTON, PAULA
L. VANMINOS, LAWRENCE J. ZACHER, JAMES R. FROIO, ALICIA A. MATTIE AND
MARY MADONNA.

DANNY L. MEVEC, SYRACUSE, DEFENDANT-RESPONDENT PRO SE.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Onondaga County (Donald A. Greenwood, J.), entered August 7,
2015. The order and judgment, among other things, denied plaintiff’s
motion for partial summary judgment and granted defendants’ motions
for summary judgment.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs.




Entered:    December 23, 2016                      Frances E. Cafarell
                                                   Clerk of the Court